Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 10, 1974, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed, without prejudice to a motion by defendant pursuant to. CPL article 440 on the ground thát there was an unkept promise with respect to the length of the sentence (see People v Weintraub, 41 AD2d 660). Any hearing which may be granted on such application should be conducted before a Justice other than the one who presided at the guilty pleading and the sentencing (see People v Weintraub, supra). Hopkins, Acting P. J., Latham, Cohalan, Margett and Hawkins, JJ., concur.